MEMORANDUM **
Daniel Loran appeals pro se the district court’s order dismissing as time-barred his 42 U.S.C. § 1983 action alleging that California officials violated his right to due process by requiring him to register as a sex offender as a condition of parole. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals based on the statute of limitations, Fink v. Shedler, 192 F.3d 911, 914 (9th Cir.1999), cert. denied, 529 U.S. 1117, 120 S.Ct. 1979, 146 L.Ed.2d 808 (2000), and we affirm.
The district court properly dismissed this action as time-barred because Loran did not file it until April 13, 2001, more than one year after he first knew, or should have known, of his injury. See *75Cal.Civ.Proc.Code § 340.3; Fink, 192 F.3d at 914.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.